Title: From Hannah Phillips Cushing to Abigail Smith Adams, 5 June 1815
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith


				
					My Dear Friend
					Scituate June 5th. 1815.
				
				We were highly gratified in receiving a few lines from our dear Susan, to whom my love & thanks are due.I was in hopes ere this to have been with & sympathize with you, for the departure of several of our valued Friends, since we last met; In particular your beloved Sister, whom I esteemed, & venerated. By the strong ties of nature which twines around my heart & draws me close to my Sisters, enables me to feel most sensibly for you my beloved & afflicted Friend, for the privation of yours. How many links in the chain which bind us to earth are continually disolving. But they serve as load stones to draw us to a better World; where we are assured no separation will ever be permited. To see & convers with you is what I most ardently wish, but ever since the weather has become pleasant I have been closely engaged in reparations about my house, which will still keep me at home three weeks longer. When I hope to have a little respite from cares, & enjoy the society of absent friends. Last week Cap H Bowers returned to the great joy of us all, for we had almost despaird of ever seeing him again. He sailed from Portland on Sunday Jany 29th prier to the cold Tuesday & had a most distressing passage, Vessel leaking, Hands frozen, & after all was taken within a few hours sail of his destined port. With Love & regard, to each member of the Family in which Sister Bowers unites with / Your Affectionate Friend
				
					H Cushing
				
				
			